Case: 1:12-cv-00878-MRB-MRM Doc #: 22 Filed: 07/22/20 Page: 1 of 6 PAGEID #: 609




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

MARLIN THOMAS,

                      Petitioner,               :   Case No. 1:12-cv-878

       - vs -                                       District Judge Michael R. Barrett
                                                    Magistrate Judge Michael R. Merz

WARDEN, Warren
 Correctional Institution,

                                                :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Marlin Thomas, is before the Court

on his Motion for Relief from Judgment (ECF No. 21) and simultaneously filed Objections (ECF

No. 20) to the Report and Recommendations (the “Report,” ECF No. 16).

       The docket reflects that the Report recommending dismissal with prejudice was filed

January 22, 2014, more than six and one-half years ago. The Clerk mailed a copy to Thomas

which he says he never received (Motion, ECF No. 21, PageID 603); the mail was never returned

by the Postal Service. Thomas never filed objections within the seventeen days allowed by law

and Judge Barret adopted the Report and dismissed the case (ECF Nos. 17, 18). The Clerk mailed

these items to Thomas by certified mail. Although he claims he never received them either, the

certified mail receipt is on file (ECF No. 19). Thomas did not appeal.

       As further proof of his lack of knowledge of the judgment, he claims he had no friends or

family to inquire and entering his name in the prison legal research system produced no results


                                                1
Case: 1:12-cv-00878-MRB-MRM Doc #: 22 Filed: 07/22/20 Page: 2 of 6 PAGEID #: 610




(Motion, ECF No. 21, PageID 603). However, the Report is published in both the LEXIS and

Westlaw systems. Thomas v. Warden, 2014 U.S. Dist. LEXIS 7954 * | 2014 WL 235194 (S.D.

Ohio Jan. 22, 2014). Judge Barrett’s Order is also published Thomas v. Warden, 2014 U.S. Dist.

LEXIS 28162 (S.D. Ohio Mar. 5, 2014). He claims he wrote to the Clerk but never received a

response; no copy is attached nor was the original ever apparently received. In sum, Thomas’s

claims that he did not know about the judgment are not credible.

       Petitioner relies on Powell v. Berghuis, 2006 U.S. Dist. LEXIS 34640 (E.D. Mich. May 31,

2006). In that case District Judge Zatkoff accepted petitioner’s objections although they were fifty

days late even though judgment had already been entered. Petitioner claimed he had not received

notice and the Court reviewed them on the merits without any discussion of the credibility of

petitioner’s claim of lack of notice. The court denied Powell’s motion for relief from judgment.

Powell does not support granting relief in this case because, contrary to Thomas’s assertion, the

motion for relief from judgment was denied in that case despite the claimed lack of notice.

       Thomas brings his Motion under Fed.R.Civ.P. 60(b) which provides

               (b) Grounds for Relief from a Final Judgment, Order, or
               Proceeding. On motion and just terms, the court may relieve a party
               or its legal representative from a final judgment, order, or
               proceeding for the following reasons:

               (1) mistake, inadvertence, surprise, or excusable neglect;

               (2) newly discovered evidence that, with reasonable diligence, could
               not have been discovered in time to move for a new trial under Rule
               59(b);

               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;

               (4) the judgment is void;




                                                 2
Case: 1:12-cv-00878-MRB-MRM Doc #: 22 Filed: 07/22/20 Page: 3 of 6 PAGEID #: 611




               (5) the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or vacated; or
               applying it prospectively is no longer equitable; or

               (6) any other reason that justifies relief.


Thomas does not specify any applicable subsection of the Rule, but his Objections claim the Report

made an error of law. Judgments infected with legal error can be corrected under Fed.R.Civ.P.

60(b)(1) for “mistake.”

       However, two obstacles prevent granting Thomas relief under Fed.R.Civ.P. 60(b)(1). The

first is that Fed.R.Civ.P. 60(c) requires that any motion under 60(b)(1) be brought within one year

of the entry of judgment. Thomas’s Motion is more than five and one-half years too late.

       The second obstacle is that there is no legal error embedded in the judgment. Thomas

pleaded one claim in his habeas corpus petition, to wit, that his sentences on separate counts of

aggravated robbery violated the Double Jeopardy Clause. As the Report related

               Thomas asserts that the crimes of which he was convicted are “in
               essence” the same crime for purposes of Double Jeopardy. The facts
               underlying the conviction were summarized by the First District
               Court of Appeals as follows:

                   [*P2] The facts in this case reveal a vicious crime spree
                   that occurred on December 25, 2000, and resulted in
                   injuries to four victims. At 8:00 p.m. on Christmas night,
                   two masked men exited from a van in the West End
                   neighborhood of Cincinnati, robbed Antwan Davis, and
                   then shot Davis in the back of the leg as he attempted to
                   escape. Forty-five minutes later, in the Northside
                   neighborhood of Cincinnati, two masked men alighted
                   from a van and stole Steven Uhlenbergher's wallet and
                   Mary Burnett's purse. One of the perpetrators pistol-
                   whipped Burnett and shot her in the arm. As the two men
                   were fleeing from the scene in their van, they sped past a
                   police cruiser. The police officers pursued the van, and,
                   during this pursuit, the officers witnessed the van crash into
                   a car driven by Anthony Jones. Jones was injured in this
                   accident. Thomas was also injured and was found inside

                                                   3
Case: 1:12-cv-00878-MRB-MRM Doc #: 22 Filed: 07/22/20 Page: 4 of 6 PAGEID #: 612




                      the upturned van in the driver's seat, unconscious, with a
                      gun beneath him.

                 State v. Thomas, 2002-Ohio-7333, 2002 Ohio App. LEXIS 7226 (1st
                 Dist. Dec. 31, 2002). Thus there are four different victims and three
                 temporally separate incidents involved in this crime spree. Thomas
                 has not explained to this Court why he believes these are all
                 essentially the same crime.

(Report, ECF No. 16, PageID 588-89.)

        Thomas in his Objections relies on State v. Johnson, 120 Ohio St. 3d 320 (2008) 1. In that

case the Ohio Supreme Court summarily reversed a conviction, holding

                 The judgment of the court of appeals is reversed, on the authority of
                 State v. Brown, 119 Ohio St.3d 447, 2008 Ohio 4569, 895 N.E.2d
                 149, as to the court of appeals' holding on appellant's fourth
                 assignment of error below to the extent that the two counts of
                 felonious assault in violation of R.C. 2903.11(A)(1) and (2), and the
                 two counts of aggravated robbery in violation of R.C. 2911.01(A)(1)
                 and (3), were respectively held to not be allied offenses of similar
                 import under R.C. 2941.25(A).

Id.

        But neither Johnson nor Brown on which it relies is of any assistance to Thomas in this

case. The claim Thomas made to the First District was:

                 [*P26] In his second assignment of error, Thomas argues that he
                 should not have been separately sentenced for the aggravated
                 robbery of Anthony Jones because that offense should have been
                 merged as an allied offense of similar import with the aggravated
                 robbery of Mary Burnett. Thomas was convicted of two counts of
                 aggravated robbery: one, pursuant to R.C. 2911.01(A)(1), for
                 robbing Burnett of her purse while brandishing a weapon, and the
                 other, pursuant to R.C. 2911.01(A)(3), for inflicting physical harm
                 upon Jones as he was fleeing after robbing Burnett. Thomas
                 maintains that the fact that there was only one theft represented "a
                 single course of conduct which should have resulted in one sentence
                 being imposed."



1
  This is a different Supreme Court of Ohio case from the State v. Johnson case, reported at 128 Ohio St. 3d 153
(2010), that overruled State v. Rance, State v. Rance, 85 Ohio St.3d 632 (1999).

                                                       4
Case: 1:12-cv-00878-MRB-MRM Doc #: 22 Filed: 07/22/20 Page: 5 of 6 PAGEID #: 613




State v. Thomas, supra. Regardless of whether aggravated robbery and felonious assault are or

can be allied offenses of similar import when committed against one victim, they are never allied

offenses when committed against two different victims, even when committed in the same “course

of conduct.” A gunman with an automatic weapon on the stage of a crowded theater only has to

do one act – pulling the trigger one time – to shoot and kill many people. Each death is a murder

and neither the Double Jeopardy Clause nor Ohio Revised Code § 2941.25 has ever made it

otherwise.



Conclusion



       Petitioner’s Motion for Relief from Judgment should be denied because it is extremely

untimely and because the objections he would present are without merit. Because reasonable

jurists would not disagree with this conclusion, it is also recommended that Petitioner be denied a

certificate of appealability and that the Court certify to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.



July 22, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report

                                                 5
Case: 1:12-cv-00878-MRB-MRM Doc #: 22 Filed: 07/22/20 Page: 6 of 6 PAGEID #: 614




and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                6
